NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10018

                Plaintiff-Appellee,             D.C. No.
                                                2:16-cr-00058-APG-VCF-1
 v.

PAUL DANIEL LOISEL,                             MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Paul Daniel Loisel appeals from the district court’s judgment and challenges

his guilty-plea convictions and aggregate 300-month sentence for five counts of

interference with commerce by robbery and one count of discharge of a firearm

during a crime of violence, in violation of 18 U.S.C. §§ 1851 and 924(c)(1)(A),



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
respectively. Pursuant to Anders v. California, 386 U.S. 738 (1967), Loisel’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Loisel the opportunity

to file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Loisel waived his right to appeal his convictions and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Goodall, 21 F.4th 555 (9th Cir. 2021). However, the waiver is not

enforceable as to the restitution order because, at the time of the waiver, Loisel was

not provided with any estimate of the restitution amount. See United States v.

Tsosie, 639 F.3d 1213, 1217-18 (9th Cir. 2011). As to that order, we affirm

because our independent review of the record discloses no arguable grounds for

relief concerning restitution. We dismiss the remainder of the appeal in light of the

valid appeal waiver. See United States v. Watson, 582 F.3d 974, 988 (9th Cir.

2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                    18-10018